J-S12036-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JOSE MARMOLEJOS                       :
                                       :
                   Appellant           :   No. 188 EDA 2020

    Appeal from the Judgment of Sentence Entered December 16, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005469-2018,
            CP-51-CR-0005470-2018, CP-51-CR-0005964-2018


 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JOSE MARMOLEJOS                       :
                                       :
                   Appellant           :   No. 189 EDA 2020

    Appeal from the Judgment of Sentence Entered December 16, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005469-2018,
            CP-51-CR-0005470-2018, CP-51-CR-0005964-2018


 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JOSE MARMOLEJOS                       :
                                       :
                   Appellant           :   No. 190 EDA 2020
J-S12036-21



       Appeal from the Judgment of Sentence Entered December 16, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0005469-2018,
               CP-51-CR-0005470-2018, CP-51-CR-0005964-2018


BEFORE: LAZARUS, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                           Filed: May 27, 2021

        Jose Marmolejos (“Marmolejos”) appeals from the judgments of

sentence imposed following his convictions of unlawful contact with minor,

endangering the welfare of children (“EWOC”), corruption of minors, indecent

assault of a child less than 16 years of age, involuntary deviate sexual

intercourse (“IDSI”) with a child less than 13 years of age, and aggravated

indecent assault of a child less than 13 years of age at docket number CP-51-

CR-0005469-2018 (“5469-2018”);1 unlawful contact with minor, EWOC,

corruption of minors, and indecent assault of a child less than 13 years of age

at docket number CP-51-CR-0005470-2018 (“5470-2018”);2 and unlawful

contact with minor, EWOC, IDSI with a child less than 13 years of age,

aggravated indecent assault of a child less than 13 years of age, indecent

assault of a child less than 13 years of age, corruption of minors, and




____________________________________________


1 18 Pa.C.S.A. §§ 6318(a)(1), 4304(a)(1), 6301(a)(1)(ii), 3126(a)(8),
3123(b), 3125(b).

2   18 Pa.C.S.A. §§ 6318(a)(1), 4304(a)(1), 6301(a)(1)(ii), 3126(a)(7).

                                           -2-
J-S12036-21


attempted rape of a child less than 13 years of age at docket number CP-51-

CR-0005964-2018 (“5964-2018”).3 We affirm.

       From approximately December 2006, until his arrest in 2018,

Marmolejos lived with his step-granddaughters, A.T., S.M., and I.M.,4 at a

residence    on    Vandike     Street    in    Philadelphia,   Pennsylvania.   M.M.,

Marmolejos’s biological granddaughter, did not live with Marmolejos, but

spent overnight weekends at his house, until M.M.’s family moved in 2015.

M.M. and A.T. were the same age.

       When M.M. was between the ages of 7 and 11 years old, Marmolejos

sexually abused her repeatedly. One night when M.M. was approximately 7

years old, M.M. awoke to find that Marmolejos had lifted up her shirt, rubbed

her stomach, and began to rub her vaginal area over her clothes.               M.M.

recalled another incident in which she awoke to find Marmolejos removing her

clothes. In that incident, Marmolejos placed his mouth over M.M.’s vagina

and performed oral sex on her.

       Sometime after M.M. turned 8, M.M. Marmolejos woke M.M., wearing

nothing but his underwear, picked M.M. up and placed her on top of him.

Marmolejos then groped M.M. before he pulled his penis out of his underwear



____________________________________________


3 18 Pa.C.S.A. §§ 6318(a)(1), 4304(a)(1), 3123(b), 3125(b), 3126(a)(7),
6301(a)(1)(ii), 901(a).

4We note that S.M. and I.M. were not born until 2007 and 2010, respectively,
but they lived with Marmolejos until his arrest.

                                           -3-
J-S12036-21


and rubbed it on M.M.’s vaginal area.       When M.M. turned 10, Marmolejos

rubbed M.M.’s buttocks in the kitchen while she prepared food. Additionally,

Marmolejos showed M.M. and A.T. pornographic magazines while they sat on

Marmolejos’s bed together. The abuse stopped when M.M. was 11 years old,

because her family moved to Louisiana.

      When A.T. was between the ages of 7 and 14 years old, Marmolejos

sexually abused her as well. On numerous occasions, Marmolejos waited for

A.T.’s mother to leave for work and then took A.T. down to the basement

laundry room.    Marmolejos put A.T. on top of the washing machine and

inserted his fingers into her vagina. At first, Marmolejos did not remove A.T.’s

clothes. Eventually, Marmolejos removed A.T.’s clothes and performed oral

sex on her.

      On several occasions, Marmolejos took A.T. upstairs to his bedroom and

showed her pornographic videos. During these incidents, Marmolejos pulled

down A.T.’s pants and fondled her breasts and buttocks. Sometimes M.M.

was present for these incidents, but not always, as M.M. only visited on the

weekends. During the incidents when M.M. was present, Marmolejos touched

both M.M.’s and A.T.’s vaginas, in addition to their buttocks and breasts.

      Subsequently, when A.T. was 10 years old, Marmolejos began to force

A.T. to touch his penis. Marmolejos would unzip his pants, show his penis to

A.T., and force her to grip his penis. All of these incidents occurred repeatedly

until sometime in 2017, when A.T. ran away from home.


                                      -4-
J-S12036-21


       When S.M. was between the ages of 8 and 10 years old, Marmolejos

sexually abused her as well. Marmolejos took S.M. into his personal bathroom

and showed S.M. his penis.           Sometime later, Marmolejos began regularly

showing S.M. pornographic videos.                After S.M. turned 10 years old,

Marmolejos began groping S.M.’s buttocks while she prepared to shower. In

one incident, Marmolejos claimed to “help” S.M. in the shower by washing her

back. However, Marmolejos fondled S.M.’s buttocks instead. S.M.’s mother

came up the stairs and asked S.M. if everything was okay. Marmolejos told

S.M. to say everything was fine or else “something would happen.” N.T. (Jury

Trial), 10/2/19, at 141.        After S.M.’s mother left, Marmolejos exited the

bathroom.

       In March 2018, A.T. reported the sexual assaults to police. Both M.M.

and S.M. thereafter reported the sexual assaults perpetrated by Marmolejos

against each child.       Subsequently, on July 16, 2018, the Commonwealth

charged Marmolejos with, inter alia, the above-mentioned offenses.5

Marmolejos was arrested the next day.                 On October 31, 2018, the

Commonwealth filed a Motion to Consolidate Marmolejos’s cases, which the




____________________________________________


5 The offenses regarding M.M. were docketed at 5964-2018. The offenses
regarding A.T. were docketed at 5469-2018. The offenses regarding S.M.
were docketed at 5970-2018.

                                           -5-
J-S12036-21


trial court granted. On May 31, 2019, the Commonwealth filed a Motion in

Limine requesting, inter alia, enforcement of the Rape Shield Law.6

        On September 27, 2019, Marmolejos filed a pro se Rule 600 Motion,7

alleging that the Commonwealth had failed to bring him to trial within 365

days.     Prior to the start of the jury trial, the trial court granted the

Commonwealth’s Motion in Limine, and denied Marmolejos’s Motion.

        On October 1, 2019, Marmolejos proceeded to a jury trial, after which

he was convicted of the above-mentioned offenses. The trial court deferred

sentencing for preparation of a pre-sentence investigation report and a mental

health evaluation.

        On December 16, 2019, the trial court sentenced Marmolejos, at 5469-

2018, to an aggregate prison term of 20 to 40 years. At 5964-2018, the trial

court sentenced Marmolejos to and aggregate prison term of 10 to 20 years.

At 5470-2018, Marmolejos was sentenced to an aggregate prison term of 3½

to 7 years. Marmolejos’s sentences at 5469-2018, 5964-2018, and 5470-

2018, were imposed concurrently, resulting in an aggregate prison term of 20

to 40 years.


____________________________________________


6 See 18 Pa.C.S.A. § 3104 (prohibiting “evidence of specific instances of the
alleged victim’s past sexual conduct, opinion evidence of the alleged victim’s
past sexual conduct, and reputation evidence of the alleged victim’s past
sexual conduct[,]” except for “evidence of the alleged victim’s past sexual
conduct with the defendant where consent of the alleged victim is at issue”).

7While this Motion was filed pro se, Marmolejos’s trial counsel adopted the
Motion and argued it before the trial court.

                                           -6-
J-S12036-21


       On December 23, 2019 Marmolejos filed four, pro se, Notices of Appeal,

which were docketed at 172 EDA 2020, 188 EDA 2020, 189 EDA 2020, and

190 EDA 2020. Each pro se Notice of Appeal listed all 3 of Marmolejos’s trial

court docket numbers.         The appeals docketed at 188 EDA 2020, 189 EDA

2020, and 190 EDA 2020, all purported to appeal from his judgments of

sentence, entered on December 16, 2019. The appeal docketed at 172 EDA

2020 did not specify an order forming the basis of the appeal. On January 22,

2020, Marmolejos’s appointed counsel, Douglas Lee Dolfman, Esquire

(“Attorney Dolfman”), filed one counseled Notice of Appeal, docketed at 550

EDA 2020. The appeal docketed at 550 EDA 2020 purported to appeal from

an order entered on December 23, 2019.8

       On January 14, 2020, this Court issued three Rules to Show Cause, at

188 EDA 2020, 189 EDA 2020, and 190 EDA 2020, respectively, as to why

Marmolejos’s appeals should not be quashed pursuant to Commonwealth v.

Walker, 185 A.3d 969, 971 (Pa. 2018). Marmolejos did not respond, and on

June 15, 2020, this Court issued three additional Rules to Show Cause

directing Attorney Dolfman to respond to the January 14, 2020, Rules to Show

Cause within 10 days.         On June 18, 2020, Attorney Dolfman filed three

Responses, one at each docket number.




____________________________________________


8None of the dockets in the certified records before us list an order filed on
December 23, 2019.

                                           -7-
J-S12036-21


      On November 2, 2020, after numerous extensions across all 5 appellate

dockets, this Court concluded that Attorney Dolfman had abandoned

Marmolejos, and that such abandonment and excessive extension requests

had resulted in a breakdown in court processes. Consequently, on the same

day, this Court, sua sponte, reinstated Marmolejos’s appeals at 188 EDA 2020,

189 EDA 2020, and 190 EDA 2020, pursuant to Commonwealth v.

Braykovich, 662 A.2d 133, 136 (Pa. Super. 1995) (finding that this Court

may grant relief from effects of breakdown in court system). In the same

Order, this Court remanded Marmolejos’s reinstated appeals for 30 days in

order for the trial court to remove Attorney Dolfman as counsel of record, and

to appoint new counsel for Marmolejos. Further, the trial court was directed

to determine whether to impose sanctions on Attorney Dolfman, including, but

not limited to, reporting Attorney Dolfman’s abandonment to the Disciplinary

Board.

      On November 9, 2020, Attorney Dolfman filed a Response with this

Court, claiming that he had notified Marmolejos of the above-described

dismissals and reinstatement. Further, Attorney Dolfman stated he was still

representing Marmolejos.     On that same date, the trial court removed

Attorney Dolfman as counsel of record, and appointed Lawrence O’Connor,

Esquire (“Attorney O’Connor”), to represent Marmolejos.

      On December 3, 2020, this Court issued Rules to Show Cause, at 172

EDA 2020 and 550 EDA 2020, directing Attorney O’Connor to show cause why


                                    -8-
J-S12036-21


172 EDA 2020 and 550 EDA 2020 should not be quashed “as having been

taken from a purported order which is not entered upon the appropriate docket

of the lower court[]” pursuant to Pa.R.A.P. 301(a)(1).      Further, this Court

directed Attorney O’Connor to explain why 172 EDA 2020 and 550 EDA 2020

should not be quashed as duplicative of the appeals at 188 EDA 2020, 189

EDA 2020, and 190 EDA 2020. On the same day, Attorney O’Connor filed two

Responses in which he conceded that 172 EDA 2020 and 550 EDA 2020 were

duplicative. This Court subsequently dismissed the appeal docketed at 172

EDA 2020, and quashed the appeal docketed at 550 EDA 2020 as duplicative.

       At the remaining appellate dockets of 188 EDA 2020, 189 EDA 2020,

and 190 EDA 2020, on December 3, 2020, this Court discharged all of its

previous June 15, 2020, Rules to Show Cause and deferred any remaining

issues to the merits panel.          In the same Order, this Court sua sponte

consolidated Marmolejos’s remaining appeals. We conclude that the above-

captioned appeals, docketed at 188 EDA 2020, 189 EDA 2020, and 190 EDA

2020, were timely filed.9

       However, prior to addressing the merits of Marmolejos’s claims, we must

address the procedural posture of his remaining appeals docketed at 188 EDA

2020, 189 EDA 2020, and 190 EDA 2020, pursuant to Pa.R.A.P. 341 and our



____________________________________________


9 Marmolejos did not file Pa.R.A.P. 1925(b) concise statements of error
complained of on appeal, because the trial court did not order any such
statements.

                                           -9-
J-S12036-21


Supreme Court’s decision in Walker. The Official Note to Pa.R.A.P. 341(a)

provides, in relevant part, as follows:

      Where … one or more orders resolves issues arising on more than
      one docket or relating to more than one judgment, separate
      notices of appeal must be filed. … Commonwealth v. C.M.K.,
      932 A.2d 111, 113 & n.3 (Pa. Super. 2007) (quashing appeal
      taken by single notice of appeal from order on remand for
      consideration under Pa.R.Crim.P. 607 of two persons’ judgments
      of sentence).

Pa.R.A.P. 341, Official Note.

      In Walker, our Supreme Court held that pursuant to Rule 341, “where

a single order resolves issues arising on more than one docket, separate

notices of appeal must be filed for each case.” Walker, 185 A.3d at 971. Our

Supreme Court concluded that “[t]he Official Note to Rule 341 provides a

bright-line mandatory instruction to practitioners to file separate notices of

appeal…. The failure to do so requires the appellate court to quash the appeal.”

Id. at 976-77. Our Supreme Court applied its holding prospectively to appeals

filed after June 1, 2018. Thus, where one or more orders resolves issues

arising on more than one docket or relating to more than one judgment,

separate notices of appeal must be filed. C.M.K., supra.

      All three of Marmolejos’s pro se Notices of Appeal list all three trial court

docket numbers.     Moreover, we note that in each of his pro se Notices of

Appeal, Marmolejos placed a check mark next to the corresponding trial court

docket number. This Court has concluded that such filings do not violate the

rule stated in Walker. See Commonwealth v. Johnson, 236 A.3d 1141,


                                      - 10 -
J-S12036-21


1148 (Pa. Super. 2020) (stating that four separate Notices of Appeal were

compliant with Walker where each Notice of Appeal included all four trial court

docket numbers, and that “each notice of appeal list[ing] all four docket

numbers does not invalidate his notices of appeal”).        Therefore, we will

address the merits of Marmolejos’s appeal.

      Marmolejos raises the following claims for our review:

      1. Whether the evidence presented at trial was sufficient to
      establish each and every element of the crimes of [IDSI],
      aggravated indecent assault of a child, and attempted rape of a
      child[?]

      2. Whether the jury verdict was against the weight of the
      evidence[?]

      3. Whether the trial court the trial court [sic] erred by dismissing
      the Rule 600 [M]otion[?]

      4. Whether the trial court abused its discretion by precluding
      evidence of third[-]party abuse allegations[?]

Brief for Appellant at 8.




                                     - 11 -
J-S12036-21


       In his first claim, Marmolejos argues that the Commonwealth failed to

present sufficient evidence of “every element” of all of his offenses. Brief for

Appellant at 18-19.10

       As to Marmolejos’s challenges to his convictions of attempted rape of a

child, and IDSI with a child less than 13, we will address the merits

separately.11

       First, Marmolejos claims that the Commonwealth presented insufficient

evidence to sustain his convictions of IDSI as to M.M. and A.T.        Brief for


____________________________________________


10 To the extent Marmolejos challenges “every element” of “all of his offenses,”
these challenges are waived. As we discuss infra, Marmolejos only argues
three of his convictions: attempted rape of a child in regard to M.M.; and IDSI
with a child less than 13 in regards to both A.T. and M.M., with specificity.
Accordingly, any challenges he intended to raise as to the sufficiency of his
remaining 14 convictions have been waived. See Pa.R.A.P. 2119(a) (stating
that the argument shall include “such discussion and citation of authorities as
are deemed pertinent.”); see also Commonwealth v. Hardy, 918 A.2d 766,
771 (Pa. Super. 2007) (stating that “it is appellant’s duty to present
arguments that are developed for our review” and “[t]his Court will not act as
counsel and will not develop arguments on behalf of an appellant.”);
Commonwealth v. Ivy, 146 A.3d 241, 254 (Pa. Super. 2016) (stating that
failure to raise an issue in the statement of questions involved waives the
issue on appeal) (citing Pa.R.A.P. 2116(a)).

11 Marmolejos also identified his convictions of aggravated indecent assault of
a child, unlawful contact with minor, corruption of minors, and EWOC. Brief
for Appellant at 19. However, in his two-paragraph argument on these claims,
Marmolejos does not identify the elements as to each victim, and each charge,
that he challenges. See id. Accordingly, Marmolejos has waived these claims.
See Pa.R.A.P. 2119(a); see also Hardy, supra. Moreover, we observe that
instead of challenging any particular element of these remaining offenses,
Marmolejos argues that each of the victims provided vague, inconsistent,
unreliable, and false testimony against him. Id. Marmolejos did not raise
these claims before the trial court, and accordingly, these claims are waived.
See Hardy, supra; Pa.R.A.P. 302(a).

                                          - 12 -
J-S12036-21


Appellant at 19. Marmolejos argues that neither A.T., nor M.M., testified that

Marmolejos had anally or vaginally penetrated them. Id. Marmolejos claims

that IDSI requires “penetration of the mouth or anus by a perpetrator’s penis”

and “[i]f oral penetration were sufficient … the statute would not make

reference to emission.” Id. Marmolejos acknowledges that his mouth was on

M.M.’s and A.T.’s vaginal area, but contends that neither testified to vaginal

penetration. Id.

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying [the above] test,
      we may not weigh the evidence and substitute our judgment for
      a fact-finder.     In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt by
      means of wholly circumstantial evidence. Moreover, in applying
      the above test, the entire record must be evaluated and all
      evidence received must be considered. Finally, the [trier] of
      fact[,] while passing upon the credibility of witnesses and the
      weight of the evidence produced, is free to believe all, part or none
      of the evidence.

Commonwealth v. Smith, 97 A.3d 782, 790 (Pa. Super. 2014) (citation

omitted).

      The Crimes Code, in relevant part, provides as follows:         “A person

commits [IDSI] with a child, a felony of the first degree, when the person

engages in deviate sexual intercourse with a complainant who is less than 13

                                     - 13 -
J-S12036-21


years of age.” 18 Pa.C.S.A. § 3123(b). Deviate sexual intercourse is defined

as “[s]exual intercourse per os or per anus between human beings…. The

term also includes penetration, however slight, of the genitals or anus of

another person with a foreign object for any purpose other than good faith

medical hygienic or law enforcement procedures.”      Id. § 3101 (emphasis

added). “Our courts have viewed the phrase intercourse per os or per anus

as describing oral and anal sex.” Commonwealth v. Kelley, 901 A.2d 551,

555 n.4 (Pa. 2002) (citation and quotation marks omitted).

      Our review of the record reveals that, on at least one occasion,

Marmolejos performed oral sex on M.M. See N.T. (Jury Trial), 10/02/19 at

24-26 (wherein M.M. described at least one occasion where Marmolejos

removed her “bottom clothes,” placed his mouth on her vaginal area and felt

“[w]eird” as Marmolejos moved his mouth on her vagina). M.M. was 7 years

old at the time of this incident. Id. at 65.

      In regards to A.T., the evidence of record establishes that, since A.T.

was 7 years old, Marmolejos would take her downstairs to the laundry room,

place A.T. on top of the washing machine, at which time he either digitally

penetrated her vagina or performed oral sex on her.          N.T. (Jury Trial),

10/2/19, at 88, 105-07. In particular, on cross examination, A.T. testified

that Marmolejos took her down to the basement numerous times, and that

“[s]ometimes one part of my clothing would be off or pulled up, or my pants

would be pulled halfway down[]” when Marmolejos’s mouth was on her


                                     - 14 -
J-S12036-21


vagina.    Id. at 105-07.    A.T. testified that these incidents made her feel

“uncomfortable” and that she could feel Marmolejos’s mouth moving on her

vagina. Id. at 88-91.

      Based upon the foregoing, the Commonwealth presented sufficient

evidence to support Marmolejos’s convictions of IDSI in regard to both A.T.

and M.M.      See 18 Pa.C.S.A. §§ 3123(b), 3101; see also Kelley, supra;

Commonwealth v. Ziegler, 550 A.2d 567, 569-70 (Pa. Super. 1988) (stating

that a victim’s testimony that the defendant had performed oral sex on her

vagina was sufficient evidence to prove that the defendant engaged in sexual

intercourse with the victim) (abrogated on other grounds by Commonwealth

v. Goggins, 748 A.2d 721 (Pa. Super. 2000)).

      In his next sufficiency challenge, Marmolejos contends that he did not

vaginally or anally penetrate M.M., and therefore, the Commonwealth

presented insufficient evidence to sustain his conviction of attempted rape of

a child.     Brief for Appellant at 18-19.     Marmolejos acknowledges that he

rubbed his penis on the outside of M.M.’s clothed vagina, but argues that this

does not constitute a substantial step for the purposes of criminal attempt.

Id. at 19.

      The Crimes Code provides that “[a] person commits the offense of rape

of a child, a felony of the first degree, when the person engages in sexual

intercourse with a complainant who is less than 13 years of age.” 18 Pa.C.S.A.

§ 3121(c). In defining sexual intercourse, the Crimes Code provides that,


                                      - 15 -
J-S12036-21


“[i]n addition to its ordinary meaning, [sexual intercourse] includes

intercourse per os or per anus, with some penetration however slight;

emission is not required.” Id. § 3101. Additionally, an individual commits

the offense of criminal attempt when, “with specific intent to commit a specific

crime, he does any act which constitutes a substantial step towards the

commission of that crime.” Id. § 901(a).

      In addition to the above-described oral sex incident, our review of the

record reveals that, on one night, Marmolejos groped M.M., digitally

penetrated M.M.’s vagina, exposed his penis to M.M., and rubbed his bare

penis on M.M.’s clothed vagina. N.T. (Jury Trial), 10/2/19, at 18-22. Thus,

the Commonwealth presented sufficient evidence that Marmolejos had taken

a substantial step towards rape of a child less than 13 years of age. See

Commonwealth v. Moody, 441 A.2d 371, 373 (Pa. Super. 1982) (concluding

that defendant had taken a substantial step when he began to unzip his pants

after molesting the 12-year-old child victim).

      In his second claim, Marmolejos asserts that the jury’s entire verdict

was against the weight of the evidence. Brief for Appellant at 20. Marmolejos

asserts that the victims presented vague and “terribly inconsistent” testimony,

and that their testimony was fabricated.      Id.   Marmolejos argues that his

“unequivocal denial” deserves greater weight than the victims’ inconsistent

and vague testimony. Id.




                                     - 16 -
J-S12036-21


      We observe that Marmolejos did not assert that the jury’s verdict was

against the weight of the evidence in a post-sentence motion or orally before

the trial court. See Pa.R.Crim.P. 607(A) (providing that “[a] claim that the

verdict was against the weight of the evidence shall be raised with the trial

judge in a motion for a new trial.”); see also Commonwealth v. Gaskins,

692 A.2d 224, 228 (Pa. Super. 1997) (explaining that “[a]s a general rule,

weight of the evidence claims must first be posed to the trial court and cannot

be considered for the first time on appeal.”). Therefore, Marmolejos’s weight

claim is waived.

      In his third claim, Marmolejos contends that the trial court erred in

denying his Rule 600 Motion. Brief for Appellant at 21. Marmolejos argues

that he was arrested on March 3, 2018, the mechanical run date was March

3, 2019; and he was not tried until October 1, 2019.           Id.   Marmolejos

acknowledges that he requested two continuances, but contends that his

adjusted mechanical run date was July 28, 2019. Id. Marmolejos asserts

that the Commonwealth failed to alert the trial court as to the adjusted

mechanical run date, and that the Commonwealth failed to request the earliest

possible date. Id.

      “In evaluating Rule 600 issues, our standard of review of the trial court’s

decision is whether the trial court abused its discretion.” Commonwealth v.

Hunt, 858 A.2d 1234, 1238 (Pa. Super. 2004) (en banc).

      The proper scope of review … is limited to the evidence on the
      record of the Rule 600 evidentiary hearing, and the findings of the

                                     - 17 -
J-S12036-21


     trial court. An appellate court must view the facts in the light most
     favorable to the prevailing party.

        Additionally, when considering the trial court’s ruling, this
        Court is not permitted to ignore the dual purpose behind
        Rule 600. Rule 600 serves two equally important functions:
        (1) the protection of the accused’s speedy trial rights, and
        (2) the protection of society. In determining whether an
        accused’s right to a speedy trial has been violated,
        consideration must be given to society’s right to effective
        prosecution of criminal cases, both to restrain those guilty
        of crime and to deter those contemplating it. However, the
        administrative mandate of Rule 600 was not designed to
        insulate the criminally accused from good faith prosecution
        delayed through no fault of the Commonwealth.

                                    ***

        So long as there has been no misconduct on the part of the
        Commonwealth in an effort to evade the fundamental
        speedy trial rights of an accused, Rule 600 must be
        construed in a manner consistent with society’s right to
        punish and deter crime.

Id. at 1238-39 (internal citations and quotation marks omitted).

     Rule 600 provides, in relevant part, as follows:

     (A) Commencement of Trial; Time for Trial

                                    ***

        (2) Trial shall commence within the following time periods.

           (a) Trial in a court case in which a written complaint is filed
           against the defendant shall commence within 365 days from
           the date on which the complaint is filed.

Pa.R.Crim.P. 600(A)(2)(a). “Rule 600 generally requires the Commonwealth

to bring a defendant … to trial within 365 days of the date the complaint was




                                    - 18 -
J-S12036-21


filed.” Hunt, 858 A.2d at 1240. To obtain relief, a defendant must have a

valid Rule 600 claim at the time he files his motion for relief. Id. at 1243.

      “The mechanical run date is the date by which the trial must commence

under Rule 600.”    Commonwealth v. McNear, 852 A.2d 401, 406 (Pa.

Super. 2004).

      It is calculated by adding 365 days (the time for commencing trial
      under Rule 600) to the date on which the criminal complaint is
      filed. The mechanical run date can be modified or extended by
      adding to the date any periods of time in which delay is caused by
      the defendant.      Once the mechanical run date is modified
      accordingly, it then becomes an adjusted run date.

Id.   In the context of Rule 600, “excludable time” is differentiated from

“excusable delay” as follows:

      “Excludable time” is defined in Rule 600(C) as the period of time
      between the filing of the written complaint and the defendant’s
      arrest, provided that the defendant could not be apprehended
      because his whereabouts were unknown and could not be
      determined by due diligence; any period of time for which the
      defendant expressly waives Rule 600; and/or such period of delay
      at any stage of the proceedings as results from:         (a) the
      unavailability of the defendant or the defendant’s attorney; (b)
      any continuance granted at the request of the defendant or the
      defendant’s attorney. “Excusable delay” is not expressly defined
      in Rule 600, but the legal construct takes in[to] account delays
      which occur as a result of circumstances beyond the
      Commonwealth’s control and despite its due diligence.

Hunt, 858 A.2d at 1241 (internal citations and footnote omitted); see also

Commonwealth v. Burno, 154 A.3d 764, 793-94 (Pa. 2017) (explaining that

excusable delay is not calculated against the Commonwealth in a Rule 600

analysis, as long as the Commonwealth acted with due diligence at all relevant

times).

                                     - 19 -
J-S12036-21


       In this case, the Commonwealth filed the written Complaints against

Marmolejos on July 16, 2018, and Marmolejos was arrested the following

day.12   Thus, the mechanical run date for Rule 600 purposes was July 16,

2019. Marmolejos’s trial began on October 1, 2019, 77 days beyond the initial

mechanical run date. On October 30, 2018, Marmolejos filed a Request for

Continuance, and requested an extension to December 11, 2018. The trial

court granted Marmolejos’s Request and continued the proceedings until

December 11, 2018. The trial court subsequently continued the proceedings

to March 18, 2019. Then, on February 15, 2019, 31 days before the new trial

date, Marmolejos filed another Request for Continuance, which the trial court

granted, and continued the proceedings until May 31, 2019.13 Both of these

defense continuances yield a 147-day span that was excludable for the

purposes of Rule 600. See Hunt, 858 A.2d at 1241 (stating that a defendant’s

continuance is excludable).

       Adding the 147 days of excludable time to Marmolejos’s mechanical run

date results in an adjusted run date of December 10, 2019. Marmolejos filed

his Rule 600 Motion on September 27, 2019. Therefore, Marmolejos’s Rule


____________________________________________


12 Marmolejos contends that he was arrested on March 3, 2018; however, he
does not indicate from where in the record he procured this date. Moreover,
none of the records before this Court indicate that Marmolejos was arrested
or charged with any offenses in March 2018. Indeed, the record reveals that
Marmolejos was charged on July 16, 2018, and arrested the next day.

13 On May 31, 2019, the Commonwealth filed its Motion in Limine, and the
trial court subsequently continued the proceedings to October 1, 2019.

                                          - 20 -
J-S12036-21


600 Motion was premature, and we discern no abuse of discretion in the trial

court’s denial of Marmolejos’s Motion. See Hunt, 858 A.2d at 1243.

      In his fourth claim, Marmolejos contends that the trial court abused its

discretion by precluding evidence of prior sexual assaults against A.T. Brief

for Appellant at 22. Marmolejos argues that the victims were fabricating the

sexual assault allegations, and therefore, his knowledge of the previous sexual

assaults by a third party was relevant to establish “how [A.T.] would have the

knowledge and ability to describe the acts perpetrated upon her … and testify

to them at [Marmolejos]’s trial.” Id.

      Preliminarily, we observe that Marmolejos has waived this claim. Prior

to the start of trial, the trial court heard argument on the Commonwealth’s

Motion in Limine to enforce the Rape Shield Law. N.T. (Jury Trial), 10/1/19,

at 3-4. Shortly thereafter, Marmolejos agreed with the Commonwealth that

there was “no real issue … in terms of [R]ape [S]hield [L]aw,” and conceded

this issue.   Id. at 3.   Immediately afterwards, the trial court granted the

Commonwealth’s Motion and precluded “evidence of prior or subsequent

sexual conduct by any of the complainants and third party [sic], as well as

prior or subsequent sexual abuse of any of the complainants by a third

party[.]” Id. at 4. Accordingly, Marmolejos has waived his final claim. See

Pa.R.A.P. 302(a); see also Hardy, supra.

      Judgments of sentence affirmed.




                                     - 21 -
J-S12036-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/27/21




                          - 22 -